In re: Knapper, Issac; applying for writ of certiorari and/or review, writ of prohibition, mandamus, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “G”, No. 270-437.
Granted. The district court is ordered to appoint counsel and conduct an evidentiary hearing at which relator will have the opportunity to establish, if he can, entitlement to relief on the basis of his claim that the state withheld a statement regarding possession of the murder weapon on the date of the offense which was both favorable and material.